Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Defendants are entitled to dismissal of the complaint for failure to state a cause of action. The Dram Shop Act does not create a cause of action in favor of one injured as a result of his own intoxicated condition (Sheehy v Big Flats Community Day, 73 NY2d 629, 635; Mitchell v The Shoals, 19 NY2d 338, 340-341). Further, there is no common-law liability on the part of a tavern owner for injuries sustained by a voluntarily intoxi*1080cated patron off the premises, outside the tavern owner’s control (Sheehy v Big Flats Community Day, supra, at 636-637; Wellcome v Student Coop., 125 AD2d 393). (Appeal from Order of Supreme Court, Kings County, Garry, J.—Dismiss Complaint.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.